DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 7-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected triblock copolymer, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021.

Applicant’s election without traverse of Group II (diblock copolymer, claims 1-6 and 12-16) in the reply filed on 10/04/2021 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20140031499) in view of Min et al (KR 20160059097).

Cho teaches a PAI block-copolymer comprising polyimide (1) and polyamide (2) fragments.
The first block can be represented by the following structure: 

    PNG
    media_image1.png
    145
    427
    media_image1.png
    Greyscale

and the polyamide fragment(2) can be represented by the following entity:

    PNG
    media_image2.png
    139
    407
    media_image2.png
    Greyscale

(see 0053 at page 4).
Thus, Cho and Applicant use the same monomers for PAI block-copolymer synthesis.

In reference to claim 11, Cho teaches that a total amount of the first repeating unit and a total amount of the second repeating unit maybe present in a mole ratio of about 99:1 to about 1:99 (see 0151). 

Regarding claim 12, Cho discloses the copolymer may have a weight average molecular weight of about 5000 g/mol to about 100,000 g/mol (see 0146).

In reference to the PAI film optical properties, Cho teach film thickness within the range of 0.01 um-1000 um (see 0212), haze within the range of 0.6-2.4 (see Table 1 at 0251 and 0210), yellowness index (YI) of less than or equal to about 0.2 (i.e. 20%) (see 0075), meeting the corresponding limitations of claims 1 and 14-16.



Min teaches a polyimide film, formed from  2,2-bis (trifluoromethyl) -4,4-diaminobiphenyl (TFMB) 2,6-bis (3,4-dicarboxyphenyl) hexafluoropropanedioanhydride (6FDA) and  1,3,5-benzenetricarbonyl trichloride (BTC) (see Example One).

Min discloses that the film light transmittance higher than 90%, yellowness index within the range of 1.4-1.6 and haze within the range of 0.16-0.39 (see Table).
Most importantly, Min do not observe any gelation of the polymer solution, which could be expected with a low quality branching agent. 

Therefore, it would have been obvious to a person of ordinary skills in the art to use Min’s benzenetricarbonyl trichloride in Cho’s block-copolymer in order to prevent undesirable gelation and achieve high stability of the polymeric solution during the film preparation.

Allowable Subject Matter

Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in the claimed branching degree.
The closest prior art found is represented by Min (KR 20160059097), cited above. The reference teaches a polyimide, obtained by reaction of 6FDA, TFMB and 1,3,5-benzenetricarbonyl trichloride (BTC) as  a branching agent. The same reagents are used by the Applicant. However, Min does not teach branching 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765